Citation Nr: 1401910	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation benefits for an acquired psychiatric disorder, to include depression.

2.  Entitlement to compensation benefits for a left foot disability, claimed as surgery on the left foot.

3.  Entitlement to compensation benefits for a right foot disability.

4.  Entitlement to compensation benefits for a right knee disability.

5.  Entitlement to compensation benefits for a right leg disability.

6.  Entitlement to compensation benefits for a right arm disability.

7.  Entitlement to compensation benefits for a right shoulder disability.

8.  Entitlement to compensation benefits for nerve damage.

9.   Entitlement to compensation benefits for a low back disability, to include arthritis.

10.  Entitlement to compensation benefits for arthritis in the pelvis.

11.  Entitlement to an initial compensation rating in excess of 10 percent for the right ankle sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to October 1980. 

These matters initially came before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision by the RO. 

The Board observes that in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  

In this case, however, entitlement to total disability evaluation based on individual unemployability due to service-connected disability (TDIU) was denied in an August 2008 rating decision.  The Veteran did not appeal.  Hence, any claim is not presently before the Board and will not be discussed.  The Board notes that this determination does not prejudice the Veteran in regard to a future claim, should the issue arise again. 

As noted by the Board in January 2011, the RO's November 2006 rating decision treated the issue of service connection for surgery on the left foot as an issue to be reopened based on the submission of new and material evidence.  

The Board found that a July 2005 statement that the RO appears to have interpreted as a claim to reopen was actually submitted within three months of the Veteran's original April 2005 rating decision, well within the allotted period of time to submit a Notice of Disagreement.  The Board therefore determined that as the RO did in fact reopen the issue, the action was not prejudicial to the Veteran.  

The Board further notes that the issues of service connection for arthritis of  the spine and pelvis were treated likewise by the RO.  However, as noted, the Veteran's July 2005 statement has been construed as a Notice of Disagreement, and the RO reopened these issues; thus, it is not prejudicial for the Board to address the merits of these issues.  

Further, because the Veteran only perfected an appeal based on the November 2006 rating decision, the issues will be considered on appeal from that rating decision.  For these reasons, however, the question of whether new and material evidence was received will not be addressed. 

The issues of entitlement to compensation benefits for left and right foot disorders, a right knee condition, a right arm disorder, a right shoulder condition, nerve damage, a low back disorder, and arthritis of the pelvis are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated depression is shown as likely as not to be due to the service-connected right ankle disability.

2.  The right ankle disability picture is shown to be manifested by a functional loss due to pain that more nearly approximates that marked  limitation of motion, without objective evidence of ankylosis, ankle deformity, nonunion of the tibia and fibula, or malunion.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by depression was aggravated by the right ankle disability.  38 C.F.R. § 3.310(a)  (2013).

2.  The criteria for the assignment of an initial compensation rating of 20 percent, but not higher for the disability manifested by a right ankle sprain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a including Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Board has determined that the evidence of record is sufficient to grant the claim of regarding compensation for an acquired psychiatric disorder; thus, no further discussion of VCAA is necessary with respect to this issue.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  

Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2005 discussed the evidence necessary to support claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between herself and VA.  

In March 2006, the Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

In May 2008, the Veteran was advised of the specific criteria under which her right ankle disability was evaluated.

Additional letters advised the Veteran of the status of her claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  

Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for her right ankle disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. 

With respect VA's duty to assist, the Board notes that VA and private medical records have been associated with the claims file.  Social Security Administration (SSA) records have also been obtained.  The Veteran was afforded VA examinations of her right ankle disability.  

The Board finds that the examination reports are adequate in that the examinations were performed by providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  The Board finds that the reports are a sufficient basis upon which to base a decision in this appeal.

Neither the Veteran nor her representative has identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision as indicated hereinbelow.


Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Having reviewed the record, the Board concludes that compensation benefits are warranted for depression.  In this regard, the Board notes that the Veteran is in receipt of compensation for a right ankle disability that resulted from a September 2004 injury while she was a participant in a VA work compensation program.  

The record contains the report of a February 2011 VA examination that includes an opinion by a psychologist indicating that the injury of the Veteran's foot very likely contributed significantly to the Veteran's decline in emotional functioning.  

As worsening of the Veteran's depression has been identified and linked to the ankle disability for which she is in receipt of VA compensation, the Board concludes that compensation for depression on a secondary basis is warranted in this case.


Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

The VA records reflect that, in September 2004, while participating in a VA compensation work program, the Veteran experienced an injury to her right lower extremity.  Specifically, she sustained a severe sprain of her right ankle when an automatic door closed on her.  

The private records by S.E., M.D. indicated that, in September 2005, the Veteran had 10 degrees of dorsiflexion and 10 degrees of plantar flexion.  

On VA examination in May 2009, the Veteran's history was reviewed.  She reported having stiffness in her ankle with trouble extending and flexing it.  She endorsed constant pain.  The examination revealed that she had an antalgic gait.  There was evidence of abnormal weight bearing.  There was no instability, tendon abnormality, or angulation.  The examiner identified tenderness, pain at rest, abnormal motion, and guarding of movement.  There was objective evidence of pain with active motion on the right, with dorsiflexion and plantar flexion to 0  degrees.  

However, the examiner specified that there was no joint ankylosis.  She noted that X-ray studies indicated an old avulsion fracture and foreign bodies in the right foot.  The diagnosis was that of right ankle sprain.  

The examiner noted that the effects of the problem on chores, exercise, and traveling were severe; the effect on shopping, and bathing were moderate; and on recreation and grooming were mild.  She also indicated that the disability prevented sports.  She commented that the Veteran's physical findings did not correlate with her history of ankle sprain and that foreign bodies in the right foot might be limiting accurate assessment of the right ankle sprain.  

The Veteran's right ankle disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under those criteria, limitation of motion of the ankle is rated as 10 percent disabling when moderate and as 20 percent disabling when marked.

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Nonunion of the tibia and fibula, with loose motion and requiring a brace warrants a 40 percent rating.  Where there is malunion and marked knee or ankle disability, a 30 percent rating is warranted.  Malunion with moderate knee or ankle disability warrants a 20 percent evaluation; with slight knee or ankle disability, a 10 percent evaluation is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Having reviewed the evidence pertaining to the Veteran's right ankle disability, the Board finds that a 20 percent evaluation is warranted in this case.  

In that regard, the Veteran had only 10 degrees of dorsiflexion and plantar flexion in September 2005 and was limited to no motion by pain in May 2009.  Thus, the record reflects that the right ankle disability picture more nearly resembles one that is manifested by marked limitation of motion of the right ankle for the appeal period when her level of pain is considered.  

However, as there is no indication of ankylosis, nonunion, malunion, or deformity that would support an evaluation in excess of 20 percent, the objective evidence demonstrates what equates to marked limitation of motion of the ankle, but not more so as to warrant the assignment of  20 percent rating.

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant a higher evaluation for the period considered.  The Board therefore finds a 20 percent evaluation is appropriate for the Veteran's right ankle disability.

The Board notes that the Veteran is competent to report that her disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluation assigned herein most closely reflects the functional limitation caused by the right ankle disability.  


      Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right shoulder disability.  

The evidence demonstrates that the Veteran's symptomatology, including pain, ultimately results in limitation of motion which is specifically contemplated under the appropriate ratings criteria.  

Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

Secondary service connection for depression is granted.

An increased evaluation of 20 percent, but no more for the right ankle sprain is granted, subject to the regulations controlling the award of monetary benefits.



REMAND

With respect to the Veteran's remaining claims, the Board observes that service connection for left and right foot disorder, right knee condition, right leg disorder, right arm condition, right shoulder disorder, nerve damage, a low back condition, and arthritis of the pelvis was denied on the basis that the claimed disabilities were not related to service.  

The Board notes, however, that a careful reading of the Veteran's written statements indicates her assertion that some of these disabilities were incurred at the time of her September 2004 work injury, the same injury that resulted in the right ankle disability for which she receives compensation under § 1151.  See, i.e., statements dated in May 2005, March 2007 and June 2009.  

The Board further observes that her statements suggest her belief that some of these disabilities are secondary to her right ankle disability.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  

Here, as the Veteran is in receipt of VA disability compensation for a right ankle disability, and she claims that the disabilities at issue in this appeal are either secondary to the right ankle disability or were incurred at the time of the injury causing the right ankle disability, her claims must be addressed on these bases.  

Notably, the Veteran has been provided with a duty to assist letter regarding the evidence necessary to support a claim under § 1151, but not a claim for benefits on a secondary basis.  Such notice should be provided, and future adjudication of these claims should include consideration of these theories of entitlement as directed below.

With respect to the claim of service connection for nerve damage, the record includes a March 2009 VA treatment report indicating the Veteran's complaint of numbness and weakness in her right upper extremity.  A nerve conduction study was noted to abnormal, with evidence of right median sensory neuropathy across the wrist, consistent with carpal tunnel syndrome.  

The statements by the Veteran include her June 2007 Substantive Appeal, in which she stated that her right arm had gone bad from using a cane.  While a VA examination was carried out in February 2011, the examiner did not address the neurological findings pertaining to the Veteran's right upper extremity.  An examination should be conducted to determine the etiology of any current right upper extremity orthopedic or neurological disability.

Regarding the Veteran's claimed low back disability, the Board observes that, while the Veteran was in a VA domiciliary program in August 2004, she was assessed with back strain.  At that time, a VA provider noted that the Veteran reported having severe pain after carrying bags to her car while moving to a transitional residence.  The assessment was that of myalgia/spasm and acute low back pain.  On follow-up that month, acute low back strain was assessed.  The provider noted that it had resolved and that the Veteran was to return to full work duty.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should all indicated steps to provide corrective notice advising the Veteran of the evidence necessary to support a claim for compensation on a secondary basis and under 38 U.S.C. § 1151.  She should be given an appropriate period to respond.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed foot, right knee, right leg, right arm, right shoulder, and low back disorders, as well as any disability manifested by nerve damage of the right upper extremity or arthritis in the pelvis.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any current foot, right knee, right leg, right arm, right shoulder, or low back disability, as well as any disability manifested by nerve damage of the right upper extremity or arthritis in the pelvis.  If there is no disability referable to the feet, right knee, right leg, right arm or shoulder, nerve damage of the right upper extremity, low back, or pelvis, the examiner should specifically state such and explain why a diagnosis was not made.

With respect to any identified disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is either due to an injury sustained in September 2004 or otherwise was caused or aggravated by the right ankle disability. 

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the action above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L.WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


